

Exhibit 10.2


MATRIA HEALTHCARE, INC.


2004 STOCK INCENTIVE PLAN




1. Establishment, Purpose, and Definitions.


(a) Matria Healthcare, Inc. (the “Company”) hereby adopts the Matria Healthcare,
Inc. 2004 Stock Incentive Plan (the “Plan”).


(b) The purpose of the Plan is to allow the Company to attract and retain
eligible individuals (as defined in Section 5 below) and to provide incentives
to such individuals for their services, increased efforts, and successful
achievements on behalf of or in the interests of the Company and its Affiliates
and to maximize the rewards due them for those efforts and achievements. The
Plan provides employees (including officers and directors who are employees) of
the Company and of its Affiliates an opportunity to purchase shares of common
stock, $0.01 par value per share, of the Company (the “Stock”) pursuant to
options which may qualify as incentive stock options (referred to as “incentive
stock options”) under Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), and employees, officers, independent contractors, and
consultants of the Company and of its Affiliates an opportunity to purchase
shares of Stock pursuant to options which are not described in Sections 422 or
423 of the Code (referred to as “non-qualified stock options”). The Plan also
provides for the sale or bonus grant of Stock to eligible individuals in
connection with the performance of services for the Company or its Affiliates.
Finally, the Plan authorizes the grant of stock appreciation rights (“SARs”),
either separately or in tandem with stock options, entitling holders to cash
compensation measured by appreciation in the value of the Stock.


(c) The term “Affiliate” as used in the Plan means parent or subsidiary
corporations of the Company, as defined in Sections 424(e) and (f) of the Code
(but substituting “the Company” for “employer corporation”), including parents
or subsidiaries of the Company that become such after adoption of the Plan.


2. Administration of the Plan.


(a) The Plan shall be administered by the Board of Directors of the Company (the
“Board”). Subject to Section 2(f) below, the Board may delegate the
responsibility for administering the Plan to a committee, under such terms and
conditions as the Board shall determine (the “Committee”). To the extent
necessary to exempt transactions under the Plan from Section 16(b): (i) the
Committee shall consist of at least (a) two (2) members of the Board or (b) such
lesser number of members of the Board as permitted by Rule 16b-3; and (ii) each
member of the Committee shall be a Non-Employee Director (as defined in Rule
16b-3), or grants and awards under the Plan to persons subject to Section 16 of
the Exchange Act (“Insiders”) shall be determined by a subcommittee

1

--------------------------------------------------------------------------------



consisting solely of Non-Employee Directors or by the full Board. Members of the
Committee shall serve at the pleasure of the Board. The Committee shall select
one of its members as chair of the Committee and shall hold meetings at such
times and places as it may determine. A majority of the Committee shall
constitute a quorum, and acts of the Committee at which a quorum is present, or
acts reduced to or approved in writing by all members of the Committee, shall be
the valid acts of the Committee. If the Board does not delegate administration
of the Plan to the Committee, then each reference in this Plan to the
“Committee” shall be construed to refer to the Board.


(b) The Committee shall determine which eligible individuals (as defined in
Section 5 below) shall be granted options under the Plan, the timing of such
grants, the terms thereof (including any restrictions on the Stock, and the
number of shares subject to such options.


(c) The Committee shall also determine which eligible individuals (as defined in
Section 5 below) shall be granted or issued SARs or Stock (other than pursuant
to the exercise of options) under the Plan, the timing of such grants or
issuances, the terms thereof (including any restrictions and the consideration,
if any, to be paid therefor), and the number of shares or SARs to be granted.


(d) The Committee may amend the terms of any outstanding option or SAR granted
under this Plan, but any amendment that would adversely affect the holder’s
rights under an outstanding option or SAR shall not be made without the holder’s
written consent. The Committee may, with the holder’s written consent, cancel
any outstanding option or SAR or accept any outstanding option or SAR in
exchange for a new option, SAR, or Stock under the Plan on such terms determined
by the Committee. The Committee also may amend any stock purchase agreement or
stock bonus agreement relating to sales or bonuses of Stock under the Plan, but
any amendment that would adversely affect the individual’s rights to the Stock
shall not be made without his or her written consent. Notwithstanding the
foregoing, without the prior approval of the Company’s shareholders sufficient
to approve the Plan in the first instance: the Committee shall not reprice any
option by lowering the option exercise price of a previously granted award, or
by cancellation of outstanding options with subsequent replacement, or regrant
of options with lower exercise prices.


(e) The Committee shall have the sole authority, in its absolute discretion, to
adopt, amend, and rescind such rules and regulations as, in its opinion, may be
advisable in the administration of the Plan, to construe and interpret the Plan,
the rules and regulations, and the instruments evidencing options, SARs, or
Stock granted or issued under the Plan, and to make all other determinations
deemed necessary or advisable for the administration of the Plan. All decisions,
determinations, and interpretations of the Committee shall be binding on all
participants.


(f) Notwithstanding the foregoing provisions of this Section 2, grants of
options or SARs or Stock to any “Covered Employee,” as such term is defined by
Section 162(m) of the Code, shall be made only by a subcommittee of the
Committee which, in

2

--------------------------------------------------------------------------------



addition to meeting other applicable requirements of this Section 2, is composed
solely of two (2) or more outside directors within the meaning of Section 162(m)
of the Code and the regulations thereunder (the “Subcommittee”), to the extent
necessary to qualify such grants as “performance-based compensation” under
Section 162(m) of the Code and the regulations thereunder. In the case of grants
to Covered Employees, references to the “Committee” shall be deemed to be
references to the Subcommittee, as specified above.


3. Fair Market Value. Where this Plan uses the term “fair market value” in
connection with the Stock, such fair market value shall be determined by the
Committee as follows:


(a) If the Stock is listed on any established stock exchange or a national
market system, including, without limitation, the NASDAQ National Market, its
fair market value shall be the closing selling price for such stock on the
principal securities exchange or national market system on which the Stock is at
the time listed for trading. If there are no sales of Stock on that date, then
the closing selling price for the Stock on the next preceding day for which such
closing price is quoted shall be determinative of fair market value; or


(b) If the Stock is not traded on an exchange or national market system, its
fair market value shall be determined in good faith by the Committee, and such
determination shall be conclusive and binding on all persons.


4. Stock Subject to the Plan.


(a) Subject to adjustment pursuant to Section 4(c) below, the aggregate number
of shares of Stock available for issuance under the Plan and during the life of
the Plan shall be 250,000 shares of Stock.


(b) To the extent any shares of Stock covered by an option are not delivered to
an optionee because the option is surrendered, forfeited, canceled or for any
other reason ceases to be exercisable in whole or in part or the shares of Stock
are not delivered because the Option is used to satisfy the applicable tax
withholding obligation, such shares shall continue to be available under the
Plan and shall not be deemed to have been delivered for purposes of determining
the maximum number of shares of Stock available for delivery under the Plan. If
the exercise price of any option granted under the Plan is satisfied by
tendering shares of Stock to the Company, only the number of shares of Stock
issued net of the shares of Stock tendered shall be deemed delivered for
purposes of determining the maximum number of shares of Stock available for
delivery under the Plan. Any shares of Stock forfeited to the Company pursuant
to the terms of agreements evidencing sales or bonus grants under the Plan shall
not be deemed to have been delivered for purposes of determining the maximum
number of shares of Stock available for delivery under the Plan.


(c) If there is any change in the Stock through merger, consolidation,
reorganization, recapitalization, reincorporation, stock split, stock dividend
(in excess of

3

--------------------------------------------------------------------------------



two percent (2%)), or other change in the corporate structure of the Company,
appropriate adjustments shall be made by the Committee in order to preserve but
not to increase the benefits to the outstanding options, SARs and stock purchase
or stock bonus awards under the Plan, including adjustments to the aggregate
number and kind of shares subject to the Plan, or to outstanding stock purchase
or stock bonus agreements, or SAR agreements, and the number and kind of shares
and the price per share subject to outstanding options.


5. Eligible Individuals. Individuals who shall be eligible to have granted to
them options, SARs, or Stock under the Plan shall be such employees, officers,
independent contractors, and consultants of the Company or an Affiliate as the
Committee, in its discretion, shall designate from time to time. Notwithstanding
the foregoing, only employees of the Company or an Affiliate (including officers
and directors who are bona fide employees) shall be eligible to receive
incentive stock options.


6. Terms and Conditions of Options and SARs.


(a) Each option granted pursuant to the Plan will be evidenced by a written
stock option agreement executed by the Company and the person to whom such
option is granted.


(b) The Committee shall determine the term of each option granted under the
Plan; provided, however, that the term of an incentive stock option shall not be
for more than ten (10) years and that, in the case of an incentive stock option
granted to a person possessing more than ten percent (10%) of the combined
voting power of the Company or an Affiliate, the term of each incentive stock
option shall be no more than five (5) years.


(c) In the case of incentive stock options, the aggregate fair market value
(determined as of the time such option is granted) of the Stock with respect to
which incentive stock options are exercisable for the first time by an eligible
employee in any calendar year (under this Plan and any other plans of the
Company or its Affiliates) shall not exceed $100,000. If the aggregate fair
market value of stock with respect to which incentive stock options are
exercisable by an optionee for the first time during any calendar year exceeds
$100,000, such options shall be treated as non-qualified options to the extent
required by Section 422 of the Code. The rule set forth in the preceding
sentence shall be applied by taking options into account in the order in which
they were granted.


(d) The exercise price of each option shall be not less than the per share fair
market value of the Stock subject to such option on the date the option is
granted. Notwithstanding the foregoing, (i) in the case of an incentive stock
option granted to a person possessing more than ten percent (10%) of the
combined voting power of the Company or an Affiliate, the exercise price shall
be not less than one hundred ten percent (110%) of the fair market value of the
Stock on the date the option is granted; and (ii) in

4

--------------------------------------------------------------------------------



the case of an option granted to a Covered Employee, the exercise price shall be
not less than the per share fair market value of the Stock subject to such
option on the date the option is granted. The exercise price of an option or SAR
shall be subject to adjustment to the extent provided in Section 4(c) above,
but, in the case of a grant to a Covered Employee, only to the extent such
adjustment does not cause the grant to fail to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code and the
regulations thereunder.


(e) The Committee may, under such terms and conditions as it deems appropriate,
authorize the issuance of SARs evidenced by a written SAR agreement (which, in
the case of tandem options, may be part of the option agreement to which the SAR
relates) executed by the Company and the person to whom the SARs are granted.
The SAR agreement shall specify the term for the SARs covered thereby, the cash
amount payable or securities issuable upon exercise of the SAR, and contain such
other terms, provisions, and conditions consistent with this Plan, as may be
determined by the Committee.


(f) Payment of the purchase price and any withholding amounts pursuant to
Section 11 upon the exercise of any option or SAR granted under this Plan shall
be made in cash or by optionee’s personal check, a certified check, a bank
draft, or a postal or express money order payable to the order of the Company in
lawful money of the United States; provided, however, that the Committee, in its
sole discretion, may permit an optionee to pay the option price and any such
withholding amounts in whole or in part (i) with shares of Stock owned by the
optionee (provided that any shares of stock tendered for payment shall have been
owned for a period of six (6) months, or such other period as in the opinion of
the Committee shall be sufficient to avoid an accounting compensation charge
with respect to the shares used to pay the option price); (ii) by delivery on a
form prescribed by the Committee of an irrevocable direction to a securities
broker approved by the Committee to sell shares of Stock and deliver all or a
portion of the proceeds to the Company in payment for the Stock; (iii) by
delivery of the optionee’s promissory note with such recourse, interest,
security, and redemption provisions as the Committee in its discretion
determines appropriate(provided, however, no promissory note may be accepted
from an optionee that would be in violation of the Sarbanes Oxley Act of 2002 or
any other federal or state law); or (iv) in any combination of the foregoing.
Any Stock used to exercise options shall be valued at its fair market value on
the date of the exercise of the option.


(g) In the event that the exercise price is satisfied by shares withheld from
the shares of Stock otherwise deliverable to the optionee, the Committee may
issue the optionee an additional option, with terms identical to the option
agreement under which the option was exercised, entitling the optionee to
purchase additional shares of Stock equal to the number of shares so withheld
but at an exercise price equal to the fair market value of the Stock on the
grant date of the new option. Such additional option shall be subject to the
provisions of Section 6(i) below.

5

--------------------------------------------------------------------------------





(h) The stock option agreement or SAR agreement may contain such other terms,
provisions, and conditions consistent with this Plan, as may be determined by
the Committee. If an option, or any part thereof, is intended to qualify as an
incentive stock option, the stock option agreement shall contain those terms and
conditions which are necessary to qualify it.


(i) The maximum number of shares of Stock with respect to which SARs or options
to acquire Stock may be granted, or sales or bonus grants of Stock may be made,
to any individual per calendar year under this Plan shall not exceed 100,000
shares (which number may be increased without shareholder approval to reflect
adjustments under Section 4(c) above, to the extent such adjustment, in the case
of a grant to a Covered Employee, does not cause the grant to fail to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code and the regulations thereunder). To the extent required to cause options
granted to Covered Employees to qualify as “performance-based compensation”
under Section 162(m) of the Code and the regulations thereunder, in applying the
foregoing limitation with respect to an employee, if any option is canceled, the
canceled option shall continue to count against the maximum number of shares for
which options may be granted to the employee under this Section 6(i). For this
purpose, the repricing of an option shall be treated as a cancellation of the
existing option and the grant of a new option to the extent required by Section
162(m) of the Code or the regulations thereunder. The preceding sentence shall
also apply in the case of an SAR, if, after the award is made, the base amount
on which stock appreciation is calculated is reduced to reflect a reduction in
the fair market value of the Stock.


7. Terms and Conditions of Stock Purchases and Bonuses.


(a) Each sale or bonus grant of Stock pursuant to the Plan will be evidenced by
a written stock purchase agreement or stock bonus agreement, as applicable,
executed by the Company and the person to whom such stock is sold or granted.


(b) The stock purchase agreement or stock bonus agreement may contain such other
terms, provisions, and conditions consistent with this Plan, as may be
determined by the Committee, including, not by way of limitation, the
consideration, if any, to be paid for the Stock, restrictions on transfer,
forfeiture provisions, repurchase provisions, and vesting provisions.
Notwithstanding the foregoing, the restriction period applicable to restricted
stock awards shall be at least one (1) year in the case of performance-based
restricted stock awards and at least three (3) years in the case of all other
restricted stock awards.


(c) Stock bonuses granted to officers and directors shall be expressly in lieu
of salary or cash bonus.


8. Use of Proceeds. Cash proceeds realized from the exercise of options granted
under the Plan or from other sales of Stock under the Plan shall constitute
general

6

--------------------------------------------------------------------------------



funds of the Company.


9. Amendment, Suspension, or Termination of the Plan.


(a) The Board may at any time amend, suspend, or terminate the Plan as it deems
advisable; provided that such amendment, suspension, or termination complies
with all applicable requirements of state and federal law, including any
applicable requirement that the Plan or an amendment to the Plan be approved by
the shareholders, and provided further that, except as provided in Section 4(c)
above and Section 15 below, the Board shall in no event amend the Plan in the
following respects without the approval of shareholders then sufficient to
approve the Plan in the first instance:


(i) to increase the maximum number of shares of Stock provided in Section 6(i)
above, with respect to which restricted stock, SARs, or options to acquire Stock
may be granted to any Covered Employee per calendar year under the Plan; or


(ii) to materially increase the number of shares of Stock available under the
Plan, or to increase the number of shares of Stock available for grant of
incentive stock options under the Plan; or


(iii) to materially modify the eligibility requirements for participation in the
Plan or the class of employees eligible to receive options under the Plan, or to
change the designation or class of persons eligible to receive incentive stock
options under the Plan; or


(iv) to permit repricing of options by lowering the option exercise price of a
previously granted award, or by cancellation of outstanding options with
subsequent replacement, or regrants of options with lower exercise prices; or


(v) to otherwise materially increase the benefits to participants.


(b) No option or SAR may be granted nor may any Stock be issued (other than upon
exercise of outstanding options) under the Plan during any suspension or after
the termination of the Plan, and no amendment, suspension, or termination of the
Plan shall, without the affected individual’s consent, alter or impair any
rights or obligations under any option or SAR previously granted under the Plan.
The Plan shall terminate with respect to the grant of incentive stock options on
the tenth anniversary of the date of adoption of the Plan, unless previously
terminated by the Board pursuant to this Section 9.


10. Assignability. No option or SAR granted pursuant to this Plan shall be
transferable by the holder except to the extent provided in the option agreement
or the SAR agreement covering the option or the SAR. Stock subject to a stock
purchase agreement or a stock bonus agreement shall be transferable only as
provided in such agreement. Notwithstanding the foregoing, if required by the
Code, each incentive stock

7

--------------------------------------------------------------------------------



option under the Plan shall be transferable by the optionee only by will or the
laws of descent and distribution, and, during the optionee’s lifetime, be
exercisable only by the optionee.


11. Withholding Taxes. No Stock shall be granted or sold under the Plan to any
individual, and no option or SAR may be exercised, until the individual has made
arrangements acceptable to the Committee for the satisfaction of federal, state,
and local income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Stock under the Plan, the
lapsing of restrictions applicable to such Stock, the failure to satisfy the
conditions for treatment as incentive stock options under the applicable tax
law, or the receipt of cash payments.


12. Restrictions on Transfer of Shares. The Committee may require that the Stock
acquired pursuant to the Plan be subject to such restrictions and agreements
regarding sale, assignment, encumbrances, or other transfer as are in effect
among the shareholders of the Company at the time such Stock is acquired, as
well as to such other restrictions as the Committee shall deem appropriate.


13. Change in Control.


(a) For purposes of this Section 13, a “Change in Control” shall be deemed to
occur upon:


(i) the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding Stock;


(ii) a change in the composition of the Board over a period of thirty-six (36)
months or less, such that a majority of the Board members (rounded up to the
next whole number) ceases, by reason of one or more contested elections for
Board membership or by one or more actions by written consent of shareholders,
to be comprised of individuals who either (A) have been Board members
continuously since the beginning of such period, or (B) have been elected or
nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time such election or nomination was approved by the Board.


(b) For purposes of this Section 13, a “Corporate Transaction” shall be deemed
to occur upon any of the following transactions to which the Company is a party:


(i) approval by the Company’s shareholders of a merger or consolidation in which
the Company is not the surviving entity, except for a transaction the principal
purpose of which is to change the state in which the Company is incorporated;

8

--------------------------------------------------------------------------------



(ii) approval by the Company’s shareholders of the sale, transfer, or other
disposition of all or substantially all of the assets of the Company (including
the capital stock of the Company’s subsidiary corporations) in connection with a
complete liquidation or dissolution of the Company; or


(iii) approval by the Company’s shareholders of any reverse merger in which the
Company is the surviving entity but in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger.


(c) In its discretion, the Committee may provide in any stock option, SAR, Stock
bonus, or Stock purchase agreement (or in an amendment thereto) evidencing an
option, SAR, Stock bonus, or Stock purchase agreement hereunder that, in the
event of any Corporate Transaction or an event giving rise to a Change in
Control, any outstanding options or SARs covered by such an agreement shall be
fully vested, non-forfeitable, and become exercisable, and that any restricted
Stock covered by such an agreement shall be released from restrictions on
transfer and repurchase or forfeiture rights, as of the date of the Change in
Control or Corporate Transaction. However, the Committee may provide in any such
agreement that, in the case of a Corporate Transaction, the Committee may
determine that an outstanding option will not be so accelerated if and to the
extent, (i) such option is either to be assumed by the successor or parent
thereof or to be replaced with a comparable option to purchase shares of the
capital stock of the successor corporation or parent thereof; or (ii) such
option is to be replaced with a cash incentive program of the successor
corporation that preserves the option spread existing at the time of the
Corporate Transaction and provides for subsequent payment in accordance with the
same vesting schedule applicable to such option.


(d) If the Committee determines to incorporate a Change in Control or Corporate
Transaction acceleration provision in any option or SAR agreement hereunder, the
agreement shall provide that, (i) in the event of a Change in Control or
Corporate Transaction described in clauses (a)(i), (a)(ii), and (b)(iii) of
Section 13 above, the option or SAR shall remain exercisable for the remaining
term of the option or SAR; and (ii) in the event of a Corporate Transaction
described in clauses (i) or (ii) of Section 13(b) above, the option or SAR shall
terminate as of the effective date of the Corporate Transaction described
therein, unless such option or SAR is assumed by a successor corporation in the
event of a Corporate Transaction described in clause (i) of Section 13(b). If an
option or SAR is assumed in the event of a Corporate Transaction described in
clause (i) of Section 13(b) above, the option or SAR shall remain exercisable
for the remaining term of the option or SAR. In no event shall any option or SAR
under the Plan be exercised after the expiration of the term provided for in the
related stock option agreement or SAR agreement pursuant to Section 6(b) or (e).


(e) The Committee may provide in any option or SAR agreement hereunder that
should the Company dispose of its equity holding in any subsidiary effected by,
(i)

9

--------------------------------------------------------------------------------



merger or consolidation involving that subsidiary; (ii) the sale of all or
distribution of substantially all of the assets of that subsidiary; or (iii) the
Company’s sale of or distribution to shareholders of substantially all of the
outstanding capital stock of such subsidiary (“Subsidiary Disposition”) while a
holder of the option or SAR is engaged in the performance of services for the
affected subsidiary corporation, then such option or SAR shall, immediately
prior to the effective date of such Subsidiary Disposition, become fully
exercisable with respect to all of the shares at the time represented by such
option or SAR and may be exercised with respect to any or all of such shares.
Any such option or SAR shall remain exercisable until the expiration or sooner
termination of the term of the option or SAR.


14. Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve (12) months before or after the
date the Plan is adopted. Any incentive stock options granted hereunder and any
options, SARs, or Stock granted to Covered Employees hereunder shall become
effective only upon such shareholder approval. The Committee may grant incentive
stock options or may grant options, SARs, or Stock to Covered Employees under
the Plan prior to such shareholder approval, but until shareholder approval is
obtained, no such option or SAR shall be exercisable and no such Stock grant
shall be effective. In the event that such shareholder approval is not obtained
within the period provided above, all options, SARs, or Stock grants previously
granted above shall terminate. If such shareholder approval is obtained at a
duly held shareholders’ meeting, the Plan must be approved by a majority of the
votes cast at such shareholders’ meeting at which a quorum, representing a
majority of all outstanding voting stock of the Company, is, either in person or
by proxy, present and voting on the Plan. If such shareholder approval is
obtained by written consent, it must be obtained by the written consent of the
holders of a majority of all outstanding voting stock of the Company. However,
approval at a meeting or by written consent may be obtained to a lesser degree
of shareholder approval if the Board determines, in its discretion after
consultation with the Company’s legal counsel, that such a lesser degree of
shareholder approval will comply with all applicable laws and will not adversely
affect the qualification of the Plan under either Section 162(m) or 422 of the
Code.


15. Rule 16b-3 Compliance.


(a) With respect to Insiders, transactions under the Plan are intended to comply
with all applicable conditions of Rule 16b-3. To the extent any provision of the
Plan or action by the Committee fails to so comply, it shall be deemed null and
void, to the extent permitted by law and deemed advisable by the Committee.
Moreover, in the event the Plan does not include a provision required by Rule
16b-3 to be stated therein as a condition to exemption from Section 16(b) of the
Exchange Act, such provision (other than one relating to eligibility
requirements or the price and amount of awards) shall be deemed automatically to
be incorporated by reference into the Plan insofar as transactions with Insiders
are concerned.


(b) If, subsequent to the Board’s adoption of the Plan, Rule 16b-3 is amended to
delete any of the Rule 16b-3 conditions or requirements addressed by the
provisions of

10

--------------------------------------------------------------------------------



the Plan, the Board may amend the Plan without shareholder approval (unless such
approval is required by Rule 16b-3, as so amended) to delete or otherwise amend
any such provisions no longer required for grants of options, SARs, and Stock
under the Plan to Insiders to be exempt from Section 16(b) liability under the
Exchange Act.


16. The Right of the Company to Terminate Employment. No provision in the Plan
or any Option shall confer upon any Optionee any right to continue in the
employment of the Company or an Affiliate or to interfere in any way with the
right of the Company or an Affiliate to terminate his employment at any time.



